DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GUO (US 20190216135 A1).
Guo discloses an electronic cigarette, comprising: an atomization assembly and a battery assembly (0092-0094); the atomization assembly being disposed on the battery assembly; the atomization assembly comprising an e-liquid storage tank (see abstract) and a limit cover disposed in the e-liquid storage tank, and the limit cover comprising an air intake and an air passage (see fig. 9); wherein:
the e-liquid storage tank comprises a side wall, a vertical air passage disposed along the side wall, and a bottom air passage communicating with the vertical air passage and the air intake of the limit cover (see fig. 9); and the side wall comprises an air inlet (see fig. 9) communicating with the vertical air passage; and when in use, air enters the atomization assembly via the air inlet, sinks along the vertical air passage and enters the bottom air passage of the atomization assembly (see fig. 9), passes through the air intake of the limit cover, flows upwards in the air passage of the limit cover, and discharges from a top part of the atomization assembly (see fig. 9).

                             Conclusion
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

      /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                      08/26/2022